DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-8 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-8 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) if the print job is the business print job, sending a request to a private server connected to the public server to allow the business print job, applying a policy to the request for the business print job, determining whether to allow the document to print on the printing device according to the policy, printing the document at the printing device, generating statistics for the business print job for the document, and updating the entry at the public server with the statistics; if the print job is the personal print job, printing the document at the printing device, determining a cost for the personal print job for the document, and updating the entry at the public server with the cost; and updating a ledger for the user account at the private server with the cost for the personal print job or the statistics for the business print job.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art


The other art is US Publication No. 2012/0222827 to Watanabe which systems, apparatus and methods are provided to allow users to print to a print device from their computers or portable devices through a cloud print service. In an aspect, each of a client terminal and a guest terminal can access the print device through the cloud print service. In another aspect, the print device can be provided with a user interface that allows a guest to retrieve a print job submitted through the cloud print service, as well as allow a user having user credentials to retrieve a submitted job. Many other cloud print features can be included. However, Watanabe fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The claims have been amended as follows: 
9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Cancelled).
14. (Cancelled).
15. (Cancelled).
16. (Cancelled).
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675